Case 9:20-cv-82318-RAR Document 22 Entered on FLSD Docket 06/14/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-CV-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,

           Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  D/B/A LEVIATHAN SECURITY SOLUTIONS, and
  MICHAEL W. BIRD, JR.,

        Defendants.
  _____________________________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

           THIS CAUSE comes before the Court upon the parties’ Joint Notice of Settlement [ECF

   No. 21] indicating that the parties have reached a settlement. The Court having carefully

   reviewed the file, and being otherwise advised, it is

           ORDERED AND ADJUDGED as follows:

           1.      The above-styled action is administratively CLOSED without prejudice to the

  parties to file a stipulation of dismissal with this Court within sixty (60) days of the date of this

  Order.

           2.      The Clerk shall CLOSE this case for administrative purposes only.

           3.      Any pending motions are DENIED AS MOOT.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 14th day of June, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
